Citation Nr: 0639033	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  99-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from May 1965 
to December 1967, and on active duty from December 1967 to 
May 1974.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
the appellant's claims for service connection for the cause 
of the veteran's death and for Dependency and Indemnity 
Compensation (DIC) pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  In January 2006, the appellant testified before the 
Board at a hearing that was held in Washington, D.C.  In 
March 2006, the Board remanded the claims for additional 
development.


FINDINGS OF FACT

1.  Many years after service, the veteran developed valvular 
cardiomyopathy, atherosclerotic heart disease, and 
experienced a myocardial infarction, from which he died in 
July 1997.  These conditions were not caused by any incident 
of service, including exposure to herbicide agents or related 
in any way to service-connected post-traumatic stress 
disorder (PTSD). 

2.  At the time of the veteran's death, he had a permanent 
and total disability rating for service-connected PTSD, in 
effect since January 30, 1991, or approximately six years, 
and a noncompensable rating for service-connected residuals 
of a fractured right fifth toe, for a combined disability 
rating of 100 percent.  He had no other service-connected 
disabilities.

4.  The veteran did not die of a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2006).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not 
met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2006).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2006).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2006).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  A current 
disability must be related to service or to an incident of 
service origin.  "[A] veteran seeking disability benefits 
must establish...the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1322, 1326 (Fed. Cir. 
2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including malignant tumors, if they 
are shown to be manifest to a degree of 10 percent or more 
within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2006). 

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2006), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
Cardiovascular disease, however, is not among the diseases 
subject to such presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e) (2006).  
The United States Court of Appeals for the Federal Circuit, 
however, has determined that an appellant is not precluded 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

The veteran died in July 1997.  A July 1997 death certificate 
listed his cause of death as myocardial infarction, due to or 
as a consequence of atherosclerotic heart disease, due to or 
as a consequence of valvular cardiomyopathy.  

At the time of the veteran's death, a 100 percent disability 
rating was in effect for service-connected PTSD, and a 
noncompensable rating was in effect for the residuals of a 
fractured right fifth toe.  Service connection had not been 
established for the conditions listed on the death 
certificate, myocardial infarction, atherosclerotic heart 
disease, or valvular cardiomyopathy, and there is no evidence 
that those conditions were incurred in or aggravated by the 
veteran's period of active service.  Service connection for 
cardiovascular disease was denied in a May 1985 rating 
decision.  The RO declined to reopen the claim in December 
1985 and December 1986.  Additionally, there is no evidence 
that the veteran's cardiovascular disease manifested to a 
compensable degree within one year after separation from 
service such as to warrant service connection for the cause 
of the veteran's death on a presumptive basis.  

The appellant's primary contention is that stress related to 
the veteran's service-connected PTSD caused or materially 
contributed to his cardiovascular disease, and thereby to his 
death.  Alternatively, she asserts that exposure to herbicide 
agents such as Agent Orange caused or contributed to his 
development of cardiovascular disease.

 In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders.  Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter noted that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  In this case, while 
the appellant has contended that there is a relationship 
between the veteran's PTSD and his cardiovascular disease, no 
physician has related the two.  Accordingly, there is no 
competent medical evidence relating the veteran's 
cardiovascular disorders to his PTSD.  As a layperson, the 
appellant is not competent to give a medical opinion on 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998).  For this reason, there is no 
evidence that satisfies the criteria required for the opinion 
to be considered probative and credible, as indicated in the 
January 2001 Fast Letter.  Accordingly, the Board finds no 
evidence that the veteran's service-connected PTSD 
substantially contributed to the cause of the veteran's 
death, and service connection for the cause of the veteran's 
death, as secondary to service-connected PTSD, is not 
warranted.

Turning now to the appellant's contention that exposure to 
herbicide agents such as Agent Orange caused or contributed 
to the veteran's development of cardiovascular disease, the 
Board finds that while the veteran in this case had service 
in Vietnam and may therefore be presumed to have been exposed 
to Agent Orange, he was not diagnosed with a disease that has 
been shown to have a positive association with exposure to 
herbicides.  See 38 C.F.R. §§ 3.307(a)(6)(iii); 3.309(e).  
The Board finds that because the veteran was not diagnosed 
with a disease or disorder that has been shown to have a 
positive association with exposure to herbicides, service 
connection for the cause of his death as secondary to 
exposure to Agent Orange is not warranted on a presumptive 
basis.  See  38 C.F.R. § 3.309(e).   

With regard to whether service connection for the cause of 
the veteran's death as secondary to exposure to herbicide 
agents is warranted on a direct basis, service connection for 
the cause of the veteran's death, as a result of exposure to 
herbicide agents, may be granted when all the evidence 
establishes a medical nexus between exposure to herbicide 
agents and the cause of the veteran's death.  Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  In this case, however, there is 
no evidence establishing a medical nexus between exposure to 
herbicide agents and the cause of the veteran's death.  Thus, 
service connection for the cause of the veteran's death, as a 
result of exposure to herbicide agents, is not warranted.

Having determined that service connection for the cause of 
the veteran's death as related to either service-connected 
PTSD or exposure to herbicide agents is not warranted, the 
Board turns to the issue of whether service connection for 
the cause of the veteran's death is warranted based on direct 
causation.  

The service medical records associated with the veteran's 
period of active duty for training are negative for cardiac-
related complaints or diagnoses.  His service medical records 
associated with his period of active service show that the 
veteran had a normal cardiac examination in February 1966.  
In January 1970, the veteran was placed on a temporary 
physical profile for physical limitations as a result of 
infectious hepatitis.  For a period of three months, the 
veteran was to avoid crawling, stooping, running, jumping, 
prolonged standing or marching, and all other strenuous 
activity.  In October 1970, the veteran again had a normal 
cardiac examination.  In December 1971, the veteran was 
referred for cardiac evaluation, as his First Sergeant 
believed that the veteran's limited profile had been 
instituted due to a cardiac condition.  On cardiac evaluation 
in January 1972, the veteran's cardiac contour and overall 
size was found to be within normal limits; there was no 
evidence of specific chamber enlargement, and the pulmonary 
vascularity was within normal limits.  His cardiac series was 
determined to be normal.  However, physical examination 
approximately one week later revealed a 1-2/6 ejection 
systolic murmur.  The examiner, however, determined that 
there was no specific structural abnormality, and the murmur 
was determined to be functional.  Cardiac examination in 
March 1974, prior to separation from service, revealed no 
abnormalities.

The first post-service clinical evidence of heart problems is 
dated in December 1984.  At that time, the veteran was 
admitted to the hospital with complaints of fever, chills, 
nausea, vomiting, and diarrhea.  Workup revealed a cardiac 
murmur and an elevated white blood cell count.  He was 
diagnosed with infectious endocarditis involving the aortic 
valve, as demonstrated by 4+ aortic insufficiency during 
cardiac catheterization.  In January 1985, the veteran 
underwent aortic valve replacement surgery.  Post-
operatively, he developed atrial fibrillation and experienced 
a complete cardiopulmonary arrest.  He was resuscitated and 
subsequently discharged home in February 1985.

The veteran was again hospitalized for cardiovascular reasons 
for approximately three weeks, beginning in mid-May 1985, 
after complaining of left precardial chest pain associated 
with nausea, vomiting, and diaphoresis, mainly at rest.  EKG 
examination revealed a valsalva aneurysm.  Cardiac 
catheterization revealed normal coronary arteries but showed 
a plane of dissection between the anterior mitral valve 
leaflet and the posterior aortic wall extending to the level 
of the coronary artery.  The veteran was discharged from the 
hospital pending further surgical evaluation.  In August 
1985, the veteran underwent repair of the aneurysm and 
replacement of the prosthetic aortic valve with another 
prosthesis in an attempt to prevent sudden death or occlusion 
of the left main coronary artery, given that the aneurysm 
between the aortic and mitral valve was noted to be 
compressing the left coronary artery.

In January 1986, the veteran was admitted to the hospital for 
cardiac evaluation after reporting to the emergency room in 
December 1985 with complaints of fever, chills, and night 
sweats.  EKG examination at that time revealed enlargement of 
the pseudoaneurysm that had previously been repaired.  
Surgery, however, was not indicated at that time.

In July 1986, the veteran was admitted to the hospital for 
cardiac catheterization and evaluation of his pseudoaneurysm.  
The veteran that month underwent repair of the aneurysm, 
which was found to be significantly larger than at the time 
of the previous repair.

Subsequent treatment records show that the had a myocardial 
infarction in June 1990, after which a pacemaker was 
implanted, and recurrent endocarditis in June 1997.  In July 
1997, the veteran experienced another myocardial infarction, 
from which he died.

In August 2006, VA obtained an opinion regarding whether the 
veteran's cause of death was related to the murmur with which 
he was diagnosed in service.  The examiner extensively 
reviewed the veteran's cardiac history and concluded that the 
veteran's cardiovascular disease was not related to the 
veteran's period of active service.  In so concluding, the 
examiner noted the veteran's history of intravenous drug use 
and an August 1990 medical record which stated that the 
veteran was "status post aortic valve replacement secondary 
to bacterial endocarditis, secondary to intravenous drug 
use."  He also noted medical records dated in May 1990, 
September 1990, November 1990, and February 1994, which all 
detailed the veteran's earlier history of intravenous drug 
use.  The examiner agreed with the August 1990 determination 
that the cause of the veteran's valvular heart disease was 
prior intravenous drug use, and determined that the 
subsequent complications including the pseudoaneurysm were 
most likely due to the valvular heart disease.  With regard 
to whether his heart disease was related to his period of 
active service, the examiner determined that there was no 
objective medical data to support the contention that his 
heart disease was related to cardiovascular complaints in 
service, particularly as the service medical records 
demonstrated no cardiovascular abnormalities.  Significantly, 
the examiner stated, it was not until 1984, approximately 10 
years after the veteran's separation from service, that he 
was found to have cardiovascular disease.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no probative evidence establishing a 
medical nexus between military service, to include a 
functional murmur diagnosed in service, and the veteran's 
cause of death, as discussed above.  Indeed, the evidence of 
record weighs against such a finding, as both the veteran's 
treating physician and the August 2006 VA examiner found that 
the veteran's cardiovascular disease was the result of or 
related to his history of intravenous drug use rather than to 
his period of active service.  Thus, service connection for 
the cause of the veteran's death is not warranted.

The Board has considered the appellant's assertions that the 
veteran's cause of death was related to his service, 
including as a result of his service-connected PTSD or 
exposure to Agent Orange.  However, as a layperson, the 
appellant is not competent to give a medical opinion on a 
diagnosis or etiology of a disorder.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu, supra.  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In sum, the evidence shows that the veteran developed 
cardiovascular disease which led to his death, many years 
after service.  This fatal condition was not service-
connected, nor does any probative medical evidence of record 
demonstrate that it was caused by any incident of service.  
Rather, the evidence supports a finding that the veteran's 
cardiovascular disease was related to his history of 
intravenous drug use.  The weight of the evidence shows that 
no disability incurred in or aggravated by service either 
caused or contributed to the veteran's death.  As the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318

Where a veteran's death is not determined to be service-
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318(a) (West 2002), benefits 
are payable to the surviving spouse of a "deceased veteran" 
in the same manner as if the death were service-connected.  A 
"deceased veteran" for purposes of this provision is a 
veteran who dies not as the result of the veteran's own 
willful misconduct, and who either was in receipt of 
compensation, or for any reason (including receipt of 
military retired pay or correction of a rating after the 
veteran's death based on clear and unmistakable error) was 
not in receipt of but would have been entitled to receive 
compensation, at the time of death for service-connected 
disabilities rated totally disabling.  38 U.S.C.A. § 1318(b); 
38 C.F.R. § 3.22 (2005); cf. Nat'l Org. of Veterans' 
Advocates, Inc. v. Sec'y of Veterans Affairs, 314 F.3d 1373, 
1377-78 (Fed. Cir. 2003) (upholding VA's interpretation in 38 
C.F.R. § 3.22 as the correct interpretation).  The service-
connected disabilities must have either been continuously 
rated totally disabling for 10 or more years immediately 
preceding death or continuously rated totally disabling for 
at least five years from the date of the veteran's separation 
from service.  Ibid.  The total rating may be schedular or 
based on unemployability.  38 C.F.R. § 3.22(c).

In this case, at the time of the veteran's death in July 
1997, the veteran had been in receipt of a permanent and 
total service-connected disability rating for PTSD since 
January 30, 1991, or approximately six years.  The veteran 
was discharged from active service in May 1974.  As the 
veteran's service-connected disabilities were not 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of his 
separation from service, the "totally disabling" 
requirement under 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 has 
not been met.  Accordingly, the appellant's claim under 38 
U.S.C.A. § 1318 must be denied for lack of legal merit.  See 
Cacalda v. Brown, 9 Vet. App. 261 (1996) (where law is 
dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); Luallen v. Brown, 
8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2003; rating 
decisions in August 1997 and January 1998; a statement of the 
case in September 1999; and supplemental statements of the 
case in September 2003 and May 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the August 2006 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical opinion in relation 
to this claim.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is denied.





____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


